     Case
     Case1:20-cv-02949-LAP
          1:20-cv-02949-LAP Document
                            Document18
                                     6 Filed
                                       Filed04/13/20
                                             04/27/20 Page
                                                      Page11of
                                                             of23




                               Southern District of New York


        3M Company




             v.

   Performance Supply, LLC




                   Performance Supply, LLC
                   3 Westbrook Way
                   Manalapan, New Jersey 07726




                   A. John P. Mancini
                   Mayer Brown LLP
                   1221 Avenue of the Americas
                   New York, New York 10020
                   (212) 506-2500




4/13/2020                                                /s/ J. Gonzalez
     Case
     Case1:20-cv-02949-LAP
          1:20-cv-02949-LAP Document
                            Document18
                                     6 Filed
                                       Filed04/13/20
                                             04/27/20 Page
                                                      Page22of
                                                             of23




                          PROOF OF SERVICE




                                  .



                                         on




on




                                         on




                                                                           .


                                                                    0.00
Case 1:20-cv-02949-LAP Document 18 Filed 04/27/20 Page 3 of 3
